[Cite as State v. Jones, 2019-Ohio-3340.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                  MAHONING COUNTY

                                            STATE OF OHIO,

                                       Respondent-Appellee,

                                                     v.

                                             AARON JONES,

                                        Petitioner- Appellant.


                        OPINION AND JUDGMENT ENTRY
                                            Case No. 18 MA 0078


                                    Application for Reconsideration

                                          BEFORE:
                 David A. D’Apolito, Cheryl L. Waite, Carol Ann Robb, Judges.


                                               JUDGMENT:
                                             Application Denied.


Atty. Paul J. Gains, Mahoning County Prosecutor, and Atty. Ralph M. Rivera, Assistant
Prosecuting Attorney, 21 West Boardman Street, 6th Floor, Youngstown, Ohio 44503, for
Plaintiff-Appellee and

Aaron Jones, Pro Se, # A511-342, Grafton Correctional Institution, 2500 South Avon-
Belden Road, Grafton, Ohio 44044, Defendant-Appellant.
                                                                                       –2–


                                Dated: August 14, 2019

PER CURIAM.

      {¶1}   Petitioner-appellant, Aaron Jones, filed a pro se application requesting that
this court reconsider our decision in State v. Jones, 7th Dist. Mahoning No. 18 MA 0078,
2019-Ohio-2377, in which we affirmed the July 3, 2018 nunc pro tunc judgment of the
Mahoning County Court of Common Pleas, pursuant to our remand in State v. Jones, 7th
Dist. Mahoning No. 16 MA 0192, 2017-Ohio-9376, correcting Appellant’s 20-year
sentence for aggravated robbery and aggravated burglary following a jury trial to include
the statutorily mandated five-year period of postrelease control and notifying him of the
consequences should he violate postrelease control. Appellant contends that this court’s
decision was in error and that we should, therefore, reconsider the opinion pursuant to
App.R. 26(A).

      App.R. 26, which provides for the filing of an application for reconsideration
      in this court, includes no guidelines to be used in the determination of
      whether a decision is to be reconsidered and changed. Matthews v.
      Matthews, 5 Ohio App. 3d 140, 143, 450 N.E.2d 278 (10th Dist.1981). The
      test generally applied is whether the motion for reconsideration calls to the
      attention of the court an obvious error in its decision or raises an issue for
      our consideration that was either not at all or was not fully considered by us
      when it should have been. Id. An application for reconsideration is not
      designed for use in instances where a party simply disagrees with the
      conclusions reached and the logic used by an appellate court. State v.
      Owens, 112 Ohio App. 3d 334, 336, 678 N.E.2d 956 (11th Dist.1996).
      Rather, App.R. 26 provides a mechanism by which a party may prevent
      miscarriages of justice that could arise when an appellate court makes an
      obvious error or renders an unsupportable decision under the law. Id.

D.G. v. M.G.G., 7th Dist. Mahoning No. 17 MA 0165, 2019-Ohio-1190, ¶ 2.




Case No. 18 MA 0078
                                                                                                  –3–


         {¶2}   In his application, Appellant mainly asserts that the trial court’s initial failure
to incorporate the postrelease control notifications into his judgment entry of conviction
renders his conviction void.1 We disagree.
         {¶3}   In Jones, 2019-Ohio-2377, this court stated the following:

         Here, Appellant attacked the validity of the postrelease control notification
         in his sentencing entry. As mentioned by this court in Jones VI, although the
         State claimed that the trial court properly notified Appellant of postrelease
         control during the hearing, Appellant failed to order a sentencing transcript
         for inclusion in the appellate record. Thus, in the absence of a transcript, we
         must presume regularity of those proceedings. Jones, 2017-Ohio-9376, ¶
         19, citing State v. Dumas, 7th Dist. Mahoning No. 06 MA 36, 2008-Ohio-
         872, ¶ 14, citing State v. Johnson, 9th Dist. Lorain No. 02CA008193, 2003-
         Ohio-6814, ¶ 9; see also [State v.] Wells, [7th Dist. Jefferson No. 16 JE
         0033,] 2017-Ohio-7763, at ¶ 15.

         Presuming Appellant was properly notified regarding postrelease control at
         the sentencing hearing, the record reveals the trial court failed to notify him
         of the consequences of violating postrelease control in the sentencing entry.
         As stated, this court remanded the matter for the sole purpose of entering
         a nunc pro tunc entry to correct this error. Jones, 2017-Ohio-9376. Pursuant
         to our remand, the trial court issued a nunc pro tunc entry on July 3, 2018,
         correcting Appellant’s sentence to include the statutorily mandated five-year
         period of postrelease control and notifying him of the consequences should
         he violate postrelease control.

         Since Appellant remains in state custody, the trial court properly corrected
         postrelease control pursuant to R.C. 2929.191 by way of a nunc pro tunc



1 “Any other issues unrelated to Appellant’s arguments on postrelease control may not be raised.” Jones,
2019-Ohio-2377, fn.2, citing State v. Wells, 7th Dist. Jefferson No. 14 JE 5, 2014-Ohio-5504, ¶ 14,
citing State v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-6238, ¶ 31.




Case No. 18 MA 0078
                                                                                       –4–


      judgment entry. See [State v.] Qualls, [131 Ohio St. 3d 499, 2012-Ohio-
      1111, 967 N.E.2d 718,] at ¶ 24; State v. Dardinger, 1st Dist. Hamilton No.
      C-160467, 2017-Ohio-1525, ¶ 14; State v. Jones, 2d Dist. Montgomery No.
      26228, 2015-Ohio-1749, ¶ 6; State v. Sands, 11th Dist. Lake No. 2016-L-
      124, 2017-Ohio-5857, ¶ 9. The trial court’s initial failure to incorporate
      postrelease control notification into Appellant’s judgment entry of conviction
      does not render his underlying conviction void. See Fischer, supra, at ¶
      17; State v. Rodriguez, 8th Dist. Cuyahoga No. 97025, 2012-Ohio-3352, ¶
      10.

Jones, 2019-Ohio-2377, ¶ 16-18.

      {¶4}   In support of his argument, Appellant again cites to State v. Williams, 148
Ohio St. 3d 403, 2016-Ohio-7658. However, this court has already held that “Appellant’s
reliance on State v. Williams * * * is misplaced as that case did not involve the issue of
postrelease control as in the instant case, but rather held that imposing separate
sentences for allied offenses is contrary to law.” Jones, 2019-Ohio-2377, fn. 2.
      {¶5}   Upon review of the App.R. 26(A) application filed in the present matter, it is
apparent that Appellant has not demonstrated any obvious errors or raised any issues
that were not adequately addressed in our previous opinion. This court is not persuaded
that we erred as a matter of law.
      {¶6}   An application for reconsideration is not designed to be used in situations
wherein a party simply disagrees with the logic employed or the conclusions reached by
an appellate court. Owens, supra, at 336. App.R. 26(A) is meant to provide a mechanism
by which a party may prevent a miscarriage of justice that could arise when an appellate
court makes an obvious error or renders a decision that is not supported by the law. Id.
Appellant has made no such demonstration.
      {¶7}   For the foregoing reasons, Appellant’s pro se application for reconsideration
is hereby denied.




Case No. 18 MA 0078
                                                    –5–


JUDGE DAVID A. D’APOLITO


JUDGE CHERYL L. WAITE


JUDGE CAROL ANN ROBB




                             NOTICE TO COUNSEL

This document constitutes a final judgment entry.




Case No. 18 MA 0078